
	
		III
		112th CONGRESS
		2d Session
		S. RES. 503
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2012
			Mr. Johnson of South
			 Dakota (for himself and Mr.
			 Kirk) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Designating June 2012 as National
		  Aphasia Awareness Month and supporting efforts to increase awareness of
		  aphasia.
	
	
		Whereas aphasia is a communication impairment caused by
			 brain damage that typically results from a stroke;
		Whereas aphasia can also occur with other neurological
			 disorders, such as a brain tumor;
		Whereas many people with aphasia also have weakness or
			 paralysis in the right leg and right arm, usually due to damage to the left
			 hemisphere of the brain, which controls language and movement on the right side
			 of the body;
		Whereas the effects of aphasia may include a loss of, or
			 reduction in, the ability to speak, comprehend, read, and write, but the
			 intelligence of a person with aphasia remains intact;
		Whereas, according to the National Institute of
			 Neurological Disorders and Stroke (referred to in this preamble as the
			 NINDS), strokes are the third-leading cause of death in the
			 United States, ranking behind heart disease and cancer;
		Whereas strokes are a leading cause of serious, long-term
			 disability in the United States;
		Whereas the NINDS estimates that there are approximately
			 5,000,000 stroke survivors in the United States;
		Whereas the NINDS estimates that people in the United
			 States suffer approximately 750,000 strokes per year, with about
			 1/3 of the strokes resulting in aphasia;
		Whereas, according to the NINDS, aphasia affects at least
			 1,000,000 people in the United States;
		Whereas the NINDS estimates that more than 200,000 people
			 in the United States acquire aphasia each year;
		Whereas the people of the United States should strive to
			 learn more about aphasia and to promote research, rehabilitation, and support
			 services for people with aphasia and aphasia caregivers throughout the United
			 States; and
		Whereas people with aphasia and their caregivers envision
			 a world that recognizes the silent disability of aphasia and
			 provides opportunity and fulfillment for people affected by aphasia: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates June
			 2012 as National Aphasia Awareness Month;
			(2)supports efforts
			 to increase awareness of aphasia;
			(3)recognizes that
			 strokes, a primary cause of aphasia, are the third-largest cause of death and
			 disability in the United States;
			(4)acknowledges that
			 aphasia deserves more attention and study to find new solutions for people
			 experiencing aphasia and their caregivers;
			(5)supports efforts
			 to make the voices of people with aphasia heard, because people with aphasia
			 are often unable to communicate with others; and
			(6)encourages all
			 people in the United States to observe National Aphasia Awareness Month with
			 appropriate events and activities.
			
